The application of James W. Guest, Jr. for reinstatement to the practice of law is granted upon his payment of $2,500 to the Clients’ Security Fund of Ohio, which sum represents an award made against him. It is further provided that if Guest is found liable on any claim(s) pending against him with the Clients’ Security Fund of Ohio, he must pay in full all amounts for which he is found liable within sixty days of the order of the Clients’ Security Fund; if he fails to pay such amounts in full within sixty days, his license to practice law will be suspended forthwith. See Toledo Bar Assn. v. Wallace (1989), 47 Ohio St. 3d 607, 546 N.E. 2d 931.
(For earlier case, see Cleveland Bar Assn. v. Quest [1988], 38 Ohio St. 3d 340, 528 N.E. 2d 193.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.